ORDER
PER CURIAM
Martell Gregory appeals from judgment upon his conviction after a jury trial on one count of assault in the second degree, in violation of Section 565.060 RSMo 2000 1 and one count of armed criminal action, in violation of Section 571.015, arguing that the evidence presented was insufficient to support conviction on either count. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000 as amended.